Citation Nr: 1108147	
Decision Date: 03/01/11    Archive Date: 03/09/11

DOCKET NO.  06-33 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial disability rating greater than 30 percent for service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel



INTRODUCTION

The Veteran had active service from November 1966 to November 1968, to include service in the Republic of Vietnam.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In March 2008, the Veteran had been scheduled for a personal hearing over which a Veterans Law Judge of the Board would have presided.  However, the Veteran failed to appear for the hearing.  

This case was remanded in July 2009.  Regrettably, the Board must again remand this case to the RO via the Appeals Management Center (AMC), in Washington, DC.


REMAND

The Veteran contends that a higher initial disability rating is warranted for his psychiatric disorder.  A private medical record dated in February 2006 shows that the Veteran was receiving VA psychiatric treatment on an outpatient basis.  Pursuant to a remand by the Board, a VA examination was conducted in November 2009.  In reporting the Veteran's medical history, the psychiatric examiner noted that the Veteran was currently receiving VA outpatient treatment and had been since 2005.  The Veteran also reported that he would visit a VA psychologist every six months.  A review of the claims file reveals that the indicated VA outpatient treatment records have not been obtained.  As such, the records of this ongoing treatment need to be obtained for consideration in this appeal.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (indicating VA has constructive, if not actual, notice of the existence of these additional record).  See also 38 C.F.R. § 3.159(c)(2) (indicating VA has an obligation to obtain these records as part of the duty to assist the Veteran with his claims).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall contact the appropriate VA medical facility and obtain medical treatment records pertaining to the Veteran's psychiatric disorder that are dated from 2005 to the present.  

The RO/AMC shall also attempt to obtain any other evidence identified as relevant, provided the Veteran gives the required authorization.  All attempts to obtain these additional records must be documented and the Veteran must be notified if the required efforts prove unsuccessful.  38 C.F.R. § 3.159(c) and (e).

2.  The RO/AMC will then review the Veteran's claims file and ensure that the foregoing development action has been conducted and completed in full, and that no other notification or development action, in addition to that directed above, is required.  If further action is required, it should be undertaken prior to further claim adjudication.

3.  The RO/AMC will then readjudicate the Veteran's claim.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


